                                UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF ALABAMA


In re:                                                        Case Number: 20-31683

Charles R. Ming, Jr.,                                         Chapter 7
       Debtor(s).


PURSUANT TO LOCAL RULE 9007-1, THIS MOTION WILL BE TAKEN UNDER ADVISEMENT BY
THE COURT AND MAY BE GRANTED UNLESS A PARTY IN INTEREST FILES A RESPONSE
WITHIN 21 DAYS OF THE DATE OF SERVICE. RESPONSES MUST BE SERVED UPON THE
MOVING PARTY AND, IN THE MANNER DIRECTED BY LOCAL RULE 5005-1, FILED WITH THE
CLERK ELECTRONICALLY OR BY U.S. MAIL ADDRESSED AS FOLLOWS: CLERK, U.S.
BANKRUPTCY COURT, ONE CHURCH STREET, MONTGOMERY, AL 36104.

This pleading is being filed and noticed pursuant to M.D. Ala., LBR 9007-1 procedures for the
following: Notice of Abandonment pursuant to 6007(a)


                                    NOTICE OF ABANDONMENT

         Please take notice that Carly B. Wilkins, Trustee in the above-styled cause proposes to
abandon on November 21, 2020, the Trustee’s interest in the following property of the bankruptcy
estate Charles R. Ming, Jr., in consideration of the payment of $5,561. In support of said notice, the
Trustee would make known the following:
            1. At the time of the bankruptcy filing, the Debtor owned stocks in Zion and TD

AmeriTrade was a combined valuation of $3,021.00. Additionally, the Debtor owned 8 heads of cattle

and 2 cattle trailers with remaining equity totaling $2,750 after the wildcard exemptions were

asserted. The debtor has offered to pay the Trustee $5,561 within 7 days of the approval of the Order

for the abandonment the estate’s interest in the Zion and TD AmeriTrade stocks and the 8 heads of

cattle and 2 cattle trailers.

            2. Taking into consideration the cost of sale and expenses the Trustee believes that this

abandonment in the best interest of the Estate.




  Case 20-31683          Doc 23    Filed 10/30/20 Entered 10/30/20 13:10:38            Desc Main
                                     Document     Page 1 of 3
        THEREFORE, unless objections to said notice are filed with the Bankruptcy Court and served

on the Trustee no later than November 20, 2020, the Trustee will abandon said property.

       DONE this the 30th day of October. 2020.

                                                    /s/ Carly B. Wilkins
                                                  CARLY B. WILKINS, TRUSTEE

CARLY B. WILKINS
560 SOUTH MCDONOUGH STREET
MONTGOMERY, ALABAMA 36104
TEL.        334-269-0269
FAX         334-323-5666
E-MAIL:     CWILKINS@CBWLEGAL.COM




  Case 20-31683       Doc 23    Filed 10/30/20 Entered 10/30/20 13:10:38           Desc Main
                                  Document     Page 2 of 3
                              CERTIFICATE OF SERVICE

       I hereby certify that I have served a true and correct copy of the foregoing pleading

as follows:

By CM/ECF:
                              Danielle Greco, Bankruptcy Administrator
                              Michael A. Fritz, Sr., Counsel for Debtor


By fax or e-mail

By first class mail, postage prepaid

                              All creditors as listed on the creditor matrix.

       DONE this the 30th day of October, 2020.


                                                    /s/ Carly B. Wilkins
                                                  CARLY B. WILKINS, TRUSTEE




  Case 20-31683      Doc 23     Filed 10/30/20 Entered 10/30/20 13:10:38        Desc Main
                                  Document     Page 3 of 3
